Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 30, 1999, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing her to a term of 21/s to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant’s conduct after the victim’s initial abduction clearly supported the inference that defendant agreed to participate in the conspiracy to kidnap her (see People v Parsons, 275 AD2d 933, 934 [2000], lv denied 95 NY2d 937 [2000], cert denied 532 US 998 [2001]). Defendant’s acquittal of the kidnapping charge does not warrant a different conclusion (see People v Coronel, 294 AD2d 211 [2002], lv denied 98 NY2d 696 [2002] [codefendant’s appeal]). Concur — Tom, J.P., Saxe, Ellerin, Williams and Marlow, JJ.